 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoyal Zenith Corporation and Graphic Arts Interna-tional Union, AFL-CIO. Case 29-CA-8381-2August 20, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn February 2, 1982, Administrative Law JudgeWilliam A. Gershuny issued the attached OrderGranting Respondent's Motion To Dismiss in theabove-entitled proceeding, finding that the GeneralCounsel failed to establish a prima facie violation ofSection 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended. Thereafter, the GeneralCounsel and the Charging Party filed requests forreview and briefs in support thereof. Respondentfiled a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Order in light of the requests for review,the exceptions, and the briefs, and has decided toaffirm the rulings, findings, and conclusions1of theAdministrative Law Judge and to adopt his Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adopts as its Order the Orderof the Administrative Law Judge, and orders thatthe complaint herein be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.ORDER GRANTING RESPONDENT'SMOTION TO DISMISSA hearing was conducted in Brooklyn, New York, onJune 24-25 and November 18, 1981, on complaint issuedDecember 1, 1980. As clarified at the hearing, the com-plaint alleges (I) an unlawful discharge on August 28,1980, under Section 8(a)(3) of the Act of Charles McEI-hinney, an electrician employed to install and repaircomplex printing presses at customer locations and (2) anumber of 8(a)(1) violations relating to McElhinney:warning him not to engage in union activities, interrogat-ing him conerning those activities, keeping him (andother co-employees he was seeking to organize) under263 NLRB No. 82surveillance during a company picnic, and withholdingpayment of wages and travel expenses and an invitationto the company picnic because of his organizational ac-tivities.Respondent denies any violation and, through itsanswer and at the pretrial conference, took the positionthat McElhinney's discharge was for excessive travel ex-penses stemming from his residence in a rural area ofPennsylvania, distant from major airports which wouldpermit him to perform the regular travel requirements ofhis job, and that McElhinney's alleged organizational ac-tivities played no part in the discharged decision.At the close of the General Counsel's case, in whichthe only evidence offered by either counsel for the Gen-eral Counsel or counsel for the Charging Party was thetestimony of McElhinney,' Respondent orally moved todismiss the complaint on two bases: one, that McElhin-ney's testimony should be rejected in its entirety oncredibility grounds; the other, that his testimony shouldbe stricken because of his repeated violations of myinstructions not to discuss his testimony with others or toconsult documents during the course of Respondent'scross-examination. 2Based on my observation of McElhinney's demeanorduring the lengthy period of his testimony and my closeexamination of the record evidence, I am compelled forreasons detailed herein to reject his testimony in its en-tirety as unworthly of belief and to dismiss the complaintfor want of evidence sufficient to establish a prima faciecase. There is thus no need to consider the alternateground for Respondent's motion-the striking of McEI-hinney's testimony for violations of my instructions.Educated and highly articulate, and without benefit ofnotes or notebook, diary, or other documents while onthe witness stand, McElhinney on direct examination tes-tified with clarity, precision, and certainty as to dates,places, names, events, and conversations. At the conclu-sion of direct examination, a prima facie case as to an8(a)(3) discharge and multiple violations of Section8(a)(1), as alleged, had been presented.Early in the proceeding, counsel for the General Counsel indicatedhe intended to call no other witnesses and, indeed, had no other witnessstatements. Later. even when it became obvious to all that cross-examina-tion had produced quite serious questions of credibility and that Respond-ent would move to dismiss on that basis, no corroborative evidence wasoffered, no request for additional time to gather such evidence was made,and no explanation given for the failure to produce witnesses who couldcorroborate much of McElhinney's testimony: e.g., the two union offi-cials who played significant roles in McElhinney's alleged organizationalefforts, the many co-employees with whom McElhinney discussed unionmembership over a period of several months, Supervisor Pulos who be-friended McElhinney and who indicated a willingness to forgo supervi-sory status in exchange for union benefits; or the union steward at a cus-tomer's plant who orginally put McElhinney in contact with the Union'sdirector of organizing. Because Respondent's Motion To Dismiss is dis-posed of solely on grounds of McElhinney's credibility, there is no needto consider at this time what inferences properly might be drawn fromthe absence of such evidence.The Charging Party's brief asserts that my instructions to the witnesswere unlawful and unfair. Authored by counsel who was not presentduring that phase of the hearing, the brief not only fails to cite a singleauthority in support of such a contention, but also conflicts with thecourtroom position of his associate (as well as counsel for the GeneralCounsel) that such instructions were not objectionable and that additionalinstructions were unnecessary.588 ROYAL ZENITH CORPORATIONIn summary, McElhinney testified that he had an As-sociate's degree in electrical engineering and a B.S.degree in pre-med from New York University; that inJanuary 1979, he was interviewed by Supervisor Fish-man for the position of electrican, with responsibilitiesfor the wiring and repair of complex printing presses atcustomer locations throughout the country; that Fishmanwas aware of the location of McElhinney's residenceand, after examining airline schedules, stated that the lo-cation would not affect McElhinney's ability to performhis job; that he commenced work with the Company inFebruary 1979; that on or about April 18, 1980, a unionsteward at a customer's plant interested him in a unionand, 2 weeks later, he was called by the Union's nationalorganizing director, Warnke; that he met with Warnke inStroudsburg, Pennsylvania, on May 18, 1980, signed anauthorization card and obtained others and was told "Iwould have to obtain a mailing list" because Respond-ent's servicemen all worked in the field; that he solicitedmembership from "almost everyone," including Supervi-sor Pulos, who advised he would consider relinquishingthe title in exchange for union benefits; that his organiz-ing effort continued through August 1980, when he wasdischarged; that for the last week in May and the first 2weeks of June, he did not receive his salary or expensechecks, despite the fact his travel vouchers were timelysubmitted; that Superivsor Pulos privately told him inJune that the checks were not sent because Fishman hadfired McElhinney, but that Pulos has "saved my job";that the near discharge was due to McElhinney's orga-nizing activities and that care should be exercised as towho he met with and what was said; that, while he wasnot invited to the company picnic, he nevertheless at-tended, having planned with Warnke to make the event a"major organizing campaign"; that at the picnic he spokeabout the Union with many employees, trying all thewhile not to attract Fishman's attention; that Fishmanwas always looking at him and would approach eachemployee after McElhinney spoke with him; that he ar-ranged for a co-employee to obtain from Respondent'soffice a mailing list of employees; that each was invitedby letter to attend an organizational meeting withWarnke on August 2, 1980, in Flushing, New York; thatonly he and one other employee attended; that, whileworking on job in Cleveland, on August 12, 1980, withSupervisor Greenberg and others, he was questioned onseveral occasions about the meeting and the number ofemployees who had signed authorization cards; thatGreenberg told him, "Everyone was aware of what Iwas up to" and "Fishman said he took a dim view on myactivities for trying to organize the Union"; that onAugust 26, 1980, he was told to report to Fishman'soffice at company headquarters and was told by Fishmanthat he was being let go because travel expenses from hisresidence in Pennsylvania to jobsites were exhorbitant;that Fishman acknowledged knowing of the Pennsylva-nia residence, but said hiring McElhinney was a mistakewhich had to be corrected; that he invoked the Weingar-ten rule, which, although not understood by Fishman,was honored by him; that at another meeting on August28, 1980, at which time McElhinney was accompaniedby the Union's secretary-treasurer, he was discharged byFishman because of his "expenses"; and that Fishmannever sent him a promised letter of reference.With the commencement of cross-examination, theclarity, precision, and certainty which characterizedMcElhinney's direct examination evaporated. From thatpoint on, as clearly reflected by the record as a whole,my observations and contemporaneous notes made whilethe witness gave the testimony, and the examples givenbelow, McElhinney's demeanor as a witness can be de-scribed only as evasive, untrustworthy, and lacking incandor and his testimony only as contradictory, vague,and, in part, false. In sum, this cross-examination, with-out touching upon all areas of direct examination, ne-vertheles undermined the credibility of the witness tosuch a degree as to render, in my judgment as factfinder,the whole of his testimony unworthy of my belief. And,as noted above, no other evidence was offered by eitherthe General Counsel or the Charging Party on which tobase findings of fact relating to any substantive issue inthis case.False testimony was given by the witness as to hiseducational background. On several occasions, he clearlyand specifically stated he received not only a B.S. degreein 1970 from N.Y.U., but also a 3-year Associate's degreein electrical engineering from the same university. Later,he admitted he had but one degree, a B.S. from N.Y.U.,adding that he enrolled in, but did not complete, a 2-yearcorrespondence program in electronics at I.C.S., whichhe twice referred to as LaSalle College and on anotheroccasion as Scranton University.Contradictory-and probably false-testimony wasgiven by the witness in connection with his explanationof travel expense items charged to and reimbursed byRespondent on a number of occasions. For example, theround-trip expense of driving from his home to Philadel-phia on a Monday first was justified on the grond that itappeared to be a 1-day trip and, later, when recordsshowed he remained overnight for several days, was ex-plained as the cost of having his wife drive him directlyto the customer's plant and returning home. Not ex-plained was the pickup of a rental car at the airport anda charge for a round-trip by private vehicle betweenPhiladelphia and his home during the same week.Contradictory-and probably false-testimony wasgiven by the witness on June 25 in response to question-ing to determine whether and to what extent my instruc-tions to the witness at the close of the day on June 24might have been violated. First admitting, then denying,he had reviewed his notes during the evening, the wit-ness then limited his admission to insurance forms keptby him in a bedroom dresser. He denied consulting hisdiary which, he said, was the only document in his brief-case relating to this proceeding. Immediately, he then ad-mitted that other papers (e.g., pleadings and his affidavit)also were in the briefcase, which he had with him at theapartment. First denying, then admitting, he had madetelephone calls, including one to his wife, he stated thatonly personal matters and not his testimony were dis-cussed. And, finally, he felt compelled to construct anelaborate tale of his evening activities within an impossi-ble time frame: hearing adjourned at 4:35 p.m., with par-589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDties remaining briefly to discuss settlement; the witnessdriving to his apartment in Queens from a parking lotnear Court Street in Brooklyn; showering and thenmaking conversation with his roommate's friend whilethe roommate showered; and driving one or two blocksto a public telephone to make the first call between 5and 5:30 p.m.Contradictory testimony was given by the witnessconcerning the date of the critical initial job interviewwith Fishman. On direct examination, after testifyingwith great detail as to a conversation in which Fishmanspecifically was made aware of McElhinney's residenceand acknowledged that it would not impair McElhin-ney's ability to satisfy the travel requirements of the job,McElhinney testified with certainty that the interviewoccurred in late January and that he was hired in Febru-ary. When shown, on cross-examination, an employmentapplication and other correspondence which clearly re-flected an initial interview on March 5; the witness, quitesurprisingly, offered a number of conflicting accounts,only to admit, finally, he was mistaken as to the date;one, he had been interviewed previously; another, thatthe application was completed after he had been em-ployed; and yet another, that it was completed on hisfirst day on the job.Contradictory testimony was given by the witness re-lating to Respondent's alleged unlawful withholding ofpay and expense checks for three consecutive pay peri-ods. Testifying without qualification as to his failure toreceive the six checks and, reciting with great detail con-versations with supervisors which would constitute anadmission that such checks were in fact withheld becauseof McElhinney's union activity, the witness, on cross-ex-amination, admitted that only one expense check was re-ceived later than the 7-day cycle which he described asthe normal time frame for the making of expense vouch-ers and the receipt of expense checks. Even his testimo-ny as to the normal payment period was demonstrated tobe longer than 7 days through Respondent's reference toendorsed payment checks for periods prior to the time ofMcElhinney's Section 7 activities.A lack of trustworthiness was demonstrated by thewitness who, on at least two occasions, knowingly vio-lated my witness instructions not to discuss testimonywith others or to consult documents during cross-exami-nation.As indicated above, these examples of the witness'conduct and testimony as well as other examples clearlyreflected in the record compel me to grant Respondent'smotion to dismiss.ORDERIt is ordered that Respondent's oral motion to dismiss,pursuant to Section 102.35(h) of the National Labor Re-lations Board's Rules and Regulations and Rule 41(b) ofthe Federal Rules of Civil Procedure, be, and the samehereby is, granted and that the complaint in this proceed-ing be, and the same hereby is, dismissed.590